986 F.2d 1413
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Milton De VONE, Sr., Plaintiff-Appellant,v.Fannie BATCHELOR, Defendant-Appellee.
No. 92-2466.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 16, 1993

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Richard C. Erwin, Senior District Judge;  Russell A. Eliason, Magistrate Judge.  (CA-92-212)
James Milton De Vone, Sr., Appellant Pro Se.
Michael Bannon Brough, Alison Ailene Erca, Michael B. Brough & Associates, Chapel Hill, North Carolina, for Appellee.
M.D.N.C.
DISMISSED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Milton De Vone, Sr., appeals from the district court's order affirming the magistrate judge's denial of his motions for default judgment.  We dismiss for lack of jurisdiction because the order is not an appealable order.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We deny Batchelor's motion for sanctions